Citation Nr: 1545154	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-46 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for follicular non-Hodgkin lymphoma (lymphoma), to include as secondary to herbicide exposure and carbon tetrachloride exposure.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2010 and before the undersigned Veterans' Law Judge (VLJ) in July 2013.  Transcripts of those proceedings have been associated with the claims file.

This matter was previously before the Board in April 2014, when it was remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the decision herein grants the benefit sought, any noncompliance with the prior remand is not prejudicial to the Veteran. 

The April 2014 remand also remanded the issue of entitlement to service connection for arthritis of the cervical spine.  A September 2014 rating decision granted the Veteran's claim for service connection for degenerative arthritis of the cervical spine.  Accordingly, that issue is no longer before the Board.


FINDING OF FACT

The Veteran's lymphoma is related to carbon tetrachloride exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for follicular non-Hodgkin lymphoma are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for lymphoma, which constitutes a complete grant of the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary

Legal Criteria 

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Analysis 

The Veteran contends that his lymphoma is due to service, to include as secondary to carbon tetrachloride exposure.

Private and VA treatment records indicate that the Veteran is diagnosed with follicular non-Hodgkin lymphoma.  Accordingly, the first Shedden element is met. 
With regard to an in-service event, injury, or disease, the Veteran's service treatment records show no diagnoses, complaints, or signs and symptoms of lymphoma during military service.  However, the Veteran does not allege that his lymphoma manifested during service.  Instead, he alleges that it is related to carbon tetrachloride to which the Veteran has asserted he was routinely exposed during service.  At his July 2013 hearing, the Veteran testified that he used carbon tetrachloride to clean carbon residue off electronically sensitive carbon-based recorder systems as part of his duties conducting oceanographic research.  He stated that he did not use protective equipment such as gloves or a mask while using the carbon tetrachloride.  He noted that the chemicals would seep into his hands and dry out his skin.  In an August 2013 letter, fellow service member, G. C., confirmed that he served with the Veteran and that the Veteran used carbon tetrachloride for cleaning and maintaining oceanographic electronic equipment.  Accordingly, the second Shedden element is satisfied. 

With regard to the final element, a nexus between the Veteran's current lymphoma and his in-service carbon tetrachloride exposure, the record contains treatise evidence, VA examination reports dated in October 2010 and June 2014, and a July 2015 VHA opinion.  

Throughout the pendency of his claim, the Veteran has submitted numerous scholarly articles indicating a possible relationship between carbon tetrachloride exposure and an increased risk of non-Hodgkin lymphoma.

With regard to the October 2010 and June 2014 VA examination reports and opinions, the Board finds that they are inadequate and therefore afforded little probative weight.  The October 2010 examiner opined that "per medical literature, there is not enough data to support the cause and effect relationship between the carbon-based solvent, including carbon tetrachloride, and lymphoma.  He further noted that most of the time, the cause of lymphoma was unknown."  In rendering the negative etiological opinion, the examiner did not provide sufficient detail to support his finding or address the positive treatise evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the October 2010 opinion is of little, if any, probative value.  In rendering his negative opinion, the June 2014 examiner stated that per a review of the claims file, the Veteran "had no diagnosed or exposure to carbon tetrachloride related to service."  The examiner further noted that the Veteran worked as a toll collector, dispatcher, and general maintenance supervisor after service; therefore the Veteran was more prone to carbon tetrachloride during his civilian jobs than during his military service.  The examiner stated that there were many risk factors for Non-Hodgkin lymphoma including inherited and acquired immunodeficiency states, autoimmune disorder, inflammatory disorder, as well as chemical and drug exposures.  Therefore, in his opinion the development of non-Hodgkin lymphoma from carbon tetrachloride was a very rare possibility.  In so opining, the examiner failed to address G. C.'s statement corroborating that the Veteran used carbon tetrachloride during service as a cleaning solvent.  Additionally, the examiner failed to address any of the treatise evidence submitted by the Veteran indicating a possible link between carbon tetrachloride exposure and increased prevalence of non-Hodgkin's lymphoma.  Accordingly, the examiner's negative opinion is based on inaccurate and incomplete factual premises.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

A VHA opinion was obtained in July 2015.  Dr. Araten, a professor of hematology at the New York VA medical center, opined that after reviewing the claims file and medical literature and conducting statistical analysis, there was at least a 50 percent chance that the Veteran's lymphoma occurred as a result of his exposure to carbon tetrachloride during service, assuming that the Veteran was representative of the population surveyed in the reviewed medical literature that supported the association between lymphoma and carbon tetrachloride.  Dr. Araten explained that he arrived at his conclusion after reviewing and extracting dates from two scholarly papers that supported an association between lymphoma and carbon tetrachloride in controlled studies.  He stated that he used that date to calculate the Veteran's risk of developing lymphoma with and without exposure to carbon tetrachloride.  He noted that based on the differing data from the two studies, the Veteran's risk of developing lymphoma attributable to carbon tetrachloride exposure was 57 percent and 65 percent dependent on which of the two studies data was used.  Therefore, it was his opinion that there was at least a 50 percent probability that the Veteran's lymphoma was related to his in-service exposure to carbon tetrachloride.  

In light of the positive nexus opinion from Dr. Araten, the Board finds that the Veteran's follicular non-Hodgkin lymphoma is at least as likely as not related to his carbon tetrachloride exposure during service. 


ORDER

Entitlement to service connection for lymphoma is granted.



____________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


